UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 12, 2011 INVESTORS REAL ESTATE TRUST (Exact name of registrant as specified in its charter) North Dakota 0-14851 45-0311232 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1400 31st Avenue SW, Suite 60 Minot, ND 58701 (Address of principal executive offices, including zip code) (701) 837-4738 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ITEM 2.02.Results of Operations and Financial Condition and ITEM 7.01.Regulation FD Disclosure An earnings release issued by the Registrant on December 12, 2011, regarding financial and operational results for the three and six months ended October 31, 2011, is attached as Exhibit 99.1. Also, certain supplemental information not included in the earnings release is attached as Exhibit 99.2. This information is being furnished pursuant to Item 7.01 and Item 2.02 of Form 8-K. This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements. ITEM 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Earnings Release issued December 12, 2011, regarding financial and operational results for the three and six months ended October 31, 2011 Certain supplemental information not included in the earnings release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTORS REAL ESTATE TRUST By: /s/Timothy P. Mihalick Timothy P. Mihalick President & Chief Executive Officer Date: December 12, 2011
